Title: To Thomas Jefferson from James Wilkinson, 21 March 1824
From: Wilkinson, James
To: Jefferson, Thomas


Dear Sir
City  xico
March 21st 24
ConfidentialIt is rather to gratify curiosity than from the expectation of Utility, that I send you by Mr. Jno Andrews of Phila samples of a few of the Seeds of this Country, to amuse your agricultural avocations; and therefore should they be turned either to pleasure or profit under your fostering direction, I shall experience unexpected complacency—should Col. Randolph be near you? I will thank you to furnish Him specimens, for experiment, from the small stock I send you, which must be ascribed to the entire destitution of Seeds-Man or Shop, in this filthy trous City—Before I leave the Country (I would ven it were Tomorrow & forever) I will take measures to have you supplied with some seed Wheat, from the ensuing Crop, which begins to invite the sickle in the Province of Puebla the next month.—I call to mind a letter which I wrote you on the 22nd of septr 1822, soon after which the desease which led me to visit this Region recurred. and I have had scarcely one Day of sound Health since;  I wrote you I was making my arrangements to return Home, but unexpectedly became Entangled in the prosecution of very extensive claims against this government, in which I had, a considerable Interest. for arms, Cash, munitions of War &c. furnished Mina & Herrera for the service of the Patriots during the Revolution—and for this object solely & exclusively I have been detained here, an involuntary exile, until the present moment—I should be perplexed to dicide whether I have been duped & deceived most by the Imperial or Republican Governments (as the present is incorrectly stiled); but after a thousand violated promises & countless professions, it was not until the 17th Inst. that the Congress established the principles, on which these claims are to be adjustedI recollect what I wrote you respecting Yturbide & I can justify it—He was illiterate & unread, but possessed Enterprize, decision, Intrigue, address & descernment; and if He had fulfilled his promise, to “make the  Carreer “of Washington the Rule of his Conduct”, and had respected His solemn oath to this Government, He would have been a most Popular Chief & his Country men would have been happier than, I fear, they are destined to be for a long time to come: But he forfeited the first & most outrageously violated the last, and has paid the penalty—as a man he was proud, faithless, extravagant, ostentatious and devoted to sensual indulgencies—Yet In the last scenes of his publik life he manifested a love of his Fellow Country-men, preferring to expire like the snuff of a Candle, sooner than shed a drop of Blood—and now this Capricious inconstant People, seem to have buried the recollection of his usurpation, under the Reminescence of his publik services; The military are again in his favour & his Partizans are daily increasing—yet you will perceive from one of the Gazettes which accompany this, that the Congress are jealous of the motives of his transition from Italy to Great Britain, and propose to denounce Him & his adherents Traitors, should He make any attempt against this Republick—nevertheless should he debark at St. Blas Tomorrow, formerly the chief port of the Intendency of yuacalaxara, now Republick of Jalisco, he would be cordially received, by the Governor Quintanar & the Commander in Chief of the Troops Anastacio Bustamonte, Elevées of Yturbide, who have never abandoned him, and both of them of my particular Acquaintance; and I am assured that should He land on the Coast of the Gulph, He will be received by the Military with open arms, & Victoria will again retire to His Cave—here discretion would teach me to stop & leave you to make inferences, because it is impossible to anticipate the destinies of a People, more venal than the rankest evils, & as inconstant as our season of April, but I can comprehend your solicitude for information, & will not hesitate to hazard my presumption to your discretion, where they have been so frequently committed.—The same species of mounds which we observe on the Waters of the ohio, & throughout Louisiana are to be found here. (on this Elivated plain) & combined with the colour, Hair, features, & figure, manners & Habits of the natives, leave no doubts on my mind, that they are of the same Race with our Chactaws, to whom they bear a strong resemblance, tho much less improved in manners, morals & the civil Arts—Yet from this class we see several Divines, many military  officers & almost the whole of the SoldieryThe small proportion of the Population, to whom the vast majority are content to surrender, implicitly, their rights, Interests & Liberty, and who regulate all affairs Religious, civil & political, is composed of a small number of Europeans, a more numerous party of creoles, the descendants of Europeans, and at least ⅗ of the various ramifications of the mixed blood of the Natives & Europeans, from the Quarterons to the Zambo Bietos—The Europeans brought hither by commercial cupidity understand little else, & in affairs of state are a mere Feather in the balance—the residue composed of the Classes of the “Melangies, were born & bred under a military & Ecclesiastical despotism, which interdicts alike the liberty of conscience & the Freedom of thought, they have been carefully secluded from the world, and sedulously barred against every Ray of liberal Historical Information—moreover 7/10 of these, at least, are blind Idolators and are utterly destitute of all Sense of moral obligations, including Integrity, chastity, veracity & fidelity.It is in vain that we search, in such a state of social aggregation, for private virtue, publick spirit, good faith or disinterested Patriotism; therefore could Capacity be found for the organization of a well balanced Representative Government, The People lack Taste, knowledge & experience for the consummation, and the Rulers would fail in mutual confidence, concessions & sacrafices, for the tranquil, steady, permanent administration of the salutary institution—For illustration—the Congress have submitted to the States the form of a general Constitution, in which Religious toleration is interdicted peremptorily, and an Executive department is unprovided, the House finding it inconvenient to come to any conclusion respecting this important preliminary, a great majority being in favour of a Triumvirate, “malgre” the frightful examples of ancient Rome & modern France; and the salutary demonstrations of the United States, for thirty six consecutive Years, directly before their Eyes—this is a shocking dereliction of the lights of Experience, & is difficult to be traced to its true source, unless that may be formed in the ignorance, Jealousy, conscious moral turpitude or personal Intrigue, which interdicts the coequality of Responsibility & Power, under sound combinations & competent restraints; to pave the Way to irresponsibility, factions, Rivalry & usurpations, the precursor of civil commotions—The Sol of the 14th February which accompanies this letter, will expose to you the views of several of the most conspicuous members of Congress, respecting the Executive Department, on which it would be presumptuous in me to offer you a single comment—on several other occasions I think I have discovered in this Body, a strong inclination to preserve much Power & Patronage in their own Hands.—The common Interests of the two Countrys have for a long time required a Minister here, and the Measures of the British Cabinet render this circumstance daily more necessary; within a day or two a maneuvre has been practiced, under the recommendation of the British Commissioner Mr. Harvey (it is said), which compels our merchants, for want of the ordinary convoy to the sea-bord, to give their Cash for Bills on London instead of remitting it directly to the United States, which diverts the precious metals from our country, & may expose the merchant to an extraordinary premium; But the character for this Mission should be selected for His fitness to discharge the duties attached to it, not from popular views (a species of corruption which should be resisted) not by territorial influence, and the knowledge of the language should be a “sine qua non”, for without this, Talents & address can avail little.—The British Agents here have no confidence in the Republican disposition & pretensions of this People, nor in their capacity to found any solid system of Government on free principles; at the same time their Merchants here are accommodating the Congress with loans to the extent of 20 or 30 Millions of Dollars, at 30 & 40 p.Ct discount, and this I understand with the approbation of the Commissioner Mr Harvey, who disclaims all interference with the Politicks of the Country; yet these & other measures tend to establish an ascendant over the Mexican councils, which may be employed to increase their predelictions for Royal Governments; for however I may respect, admire, esteem & pity the People of Great Britain, I consider the Government so radically corrupt, that political frauds have become not only Habitual, but essential to support its prevailing systematical abuses; I therefore can place but little confidence in the professions of that Court, and none at all in its Candour, disinterestedness or general attachment to national Justice—Could we now put faith in their Courtly Priests they are becoming the advocates of the Rights of Man, as the Courier of the 10th of November past, tells us “all Colonies are sovereign states de jure, the moment they atchieve their Independence de Facto allegiance being the price of protection, the moment this becomes unnecessary that ceases; and thus Power becomes the Evidence of Right” admirable doctrine & how applicable to poor Ireland, the Indies &c. and how soon will it apply to our neighbours in Canada—This sentiment is to be found in an anonymous pamphlet, printed for J. Hatchard & Son London Jany 1st 1823. entitled “Reflections on the State of the late Spanish Americas and the expediency of the recognition of their Independence by Great Britain” the author is now here & tells me it was written expressly, to promote the Consular appointments & diplomatick Agencies which have since been made; He was formerly a Subaltern in the British service & is a smart little adjutant,—He came here from Chili, was picked up by Yturbide, made a Brigadr & dispatched to London on secret service in Septr or October 1822, from whence He returned a few months since to claim his Rank which has been conceded to Him—His pamphlet, a feeble fallacious production, is most abusive of the U.S., was much admired in London & the Author, Genl. Wavel, highly complimented by the Courier—I have told the little Gentleman that he ought to suppress his performance, which is absurd in all its Arguments, erroneous in its details & as respects the U.S. is stuffed with malicious slanders—He replied that He had “written it to Effect a particular object in which he had succeeded, & what was said of the U.S. was taken from de Onis’ Book, which he considered it fair to quote”—I ascribe the political conversion of Mother Britain, to Her apprehensions of a continental combination & another armed neutrality, to put down Her maritime despotism; and to preserve that which she may stile the balance of Power, that is Her own dominion, she is courting a most intimate connexion with the United States, and would subserve spanish America to Her purposes—I wish to see Her pride humbled & Her power limitted not destroyed, because I could as readily put faith in the Union of God & the Devil, as a cordial attachment between a monarchy & a Republick; and the strongest political Interest which at present animates my bosom, abstracted from the domestick relations of my country, is the desire to behold the People of the Western Hemesphere forming a close knit league of National Republicks, Independent of European alliances & connexions, so far as Indivial comforts & the obligations & offices of Humanity may permit.The proximity of the United States to Mexico & the adjunction of our extensive Frontiers, give us Power seasonably & properly directed & exerted, in concert with the Enlightened & virtuous few of the country, to controul the destiny of this benighted Race. & to keep them within the the pale of Republicanism, Bolivar would readily become an efficient Agent in such a plan.As I may be detained here two or three Mont longer. I will keep you advised of all notable incidents, and should your leisure permit  I will thank you to acknowledge my several letters to you, & as your opinions are considered here to be  oracular, perhaps you may think proper to communicate a sentiment, particularly concerning the executive Department of this Government, which might be beneficially employed, to influence the publick opinion—a Letter put under cover to “Natl G. Ingraham Consul of the United States Tampico” would certainly reach me here, there or in new orleans.—I have desired to amuse but fear I may have fatigued you, in which case you must suffer the motive to excuse the tresspass.—and I beg you to be assured, that I am, with with unfeigned respect & the truest attachmentYour obliged & faithful Friend & ServantJa. Wilkinson
   declared to myself the 11th May 1822. in presence of Genl Quintana & Col. Dominguez, of which I have a certificate.—

    Guerrero a distinguished major General, & now one of the supreme executive Power, is said to be the offspring of a mexican & negro Wench, and his appearance contains the conclusion—He is illiterate, impious & a Barbarian by repute
